Appeal by defendant from a judgment of the County Court, Suffolk • County, rendered April 7, 1967, convicting her of petit larceny, on a plea of guilty, and sentencing her to a maximum term of three years in the New York State Reformatory for Women at Westfield State Farm. *557Defendant contends the sentence is harsh and severe and should be reduced by this court (Code Grim. Pro., § 543). Judgment modified, on the law and the facts, by reducing the sentence to one year. Under the circumstances of this ease the sentence was excessive. Beldock, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.